ROSS, Judge
(concurring specially).
I respectfully disagree with the majority’s declaration that the reasonable suspicion standard applies to searches of parolees, and so I write separately, concurring only in the result. The United States Supreme Court’s black-letter holding in Samson v. California seems to provide the unambiguous standard that we must apply to Heaton’s Fourth Amendment challenge: “[W]e conclude that the Fourth Amendment does not prohibit a police officer from conducting a suspicionless search of a parolee.” 547 U.S. 843, 857, 126 S.Ct. 2193, 2202, 165 L.Ed.2d 250 (2006). We should follow that holding.
I believe that two mistaken premises have led the majority to its mistaken conclusion that Samson does not apply to measure the constitutionality of the parolee search in this case.
The majority first mistakenly adopts the reasonable suspicion standard by assuming that State v. Anderson, 733 N.W.2d 128 (Minn.2007), is more factually similar to this case than Samson. I believe that the assumption is wrong. Samson involved the suspicionless search of a parolee who was on supervised release from prison while serving a sentence for possession of a firearm as a felon. 547 U.S. at 846, 126 S.Ct. at 2196. This case identically involves the suspicionless search of a parolee who was on supervised release from prison while serving a sentence for possession of a firearm as a felon. In contrast to these mirror-image cases, Anderson involved the search of a probationer, not a parolee, 733 N.W.2d at 131, and, as the Samson court explained, a parolee has less of an expectation of privacy for Fourth Amendment search purposes than does a probationer. Samson, 547 U.S. at 850, 126 S.Ct. at 2198 (“On this continuum, parolees have fewer expectations of privacy than probationers, *912because parole is more akin to imprisonment.”).
The majority’s second mistake is that it renders significant what seems to be an insignificant difference between the parolee-release agreement in Samson and the similar agreement in this case. In Samson, the applicable parole agreement provided that the parolee was required “to be subject to search or seizure by a parole officer or other peace officer at any time ... with or without a search warrant and with or without cause.” 547 U.S. at 846, 126 S.Ct. at 2196 (quotation omitted). Similarly in this case, consistent with state statutory and administrative law, Heaton’s parole agreement acknowledged that he “will submit at any time to an unannounced visit and/or search of [his] person, vehicle, or premises by the agenf/desig-nee.”
It is true, as Heaton and the majority point out, that, unlike the parole agreement in Samson, Heaton’s agreement here did not expressly include the words “with or without cause.” But this is merely a semantic, not substantive, difference. The difference between having to “submit ... to” an “unannounced search” occurring “any time” and having to be “subject to” a “search ... with or without cause” occurring “at any time” is not constitutionally material; each provision delivers the same obliterating blow to any reasonable parolee’s expectation of privacy. This is because each informs the parolee that he is subject to an unanticipated search at any time, and the suspicionless nature of that potential search is just as implicitly clear under the Minnesota language as it is explicitly clear under Samson’s California language. “Any time” means any time; and it cannot really be any time if it is limited only to those times when reasonable suspicion exists. The majority’s statement that the term “merely provides a temporal condition” does not persuade me otherwise. A parolee leaving prison knows just what it means to be subject to an unannounced search anytime because he has been experiencing exactly that while incarcerated, and cause is not a prerequisite. We can be sure that no person leaving confinement would read into that term some restriction on police authority, as the majority does. I am convinced that Heaton had no reasonable expectation of privacy in any area he knew was searchable, unannounced, at any time.
The majority relies on these underlying mistakes and then contradicts the Supreme Court’s Fourth Amendment holding in Samson, concluding instead that a war-rantless “search of a parolee’s home requires only reasonable suspicion” and that the search of Heaton’s apartment therefore “was lawful if reasonable suspicion of criminal conduct can be established.” I agree that reasonable suspicion exists here, as the majority ultimately concludes, but I disagree that reasonable suspicion is required. I would rely exclusively on that conclusion, or I would merely echo the clear and controlling precedent of Samson, restating that “the Fourth Amendment does not prohibit a police officer from conducting a suspicionless search of a parolee,” and affirm on that ground.